Ordered, that the motion be granted and the-appeal dismissed, with costs, including ten dollars costs of motion, unless the appellant, within ten days, pays the ten dollars costs of motion and procures a written stipulation from the respondent’s afctorneys opening the default in serving proposed case and exceptions, or serves notice of motion for an order opening such default for ‘ the next Special Term practicable, and thereafter proceeds with due diligence to have the : case settled, signed and filed, on the authority i of the opinion of Williams, J., in Vandenbergh v. Mathews (52 App. Div. 616). All concurred.